Title: To George Washington from Brigadier General James Mitchell Varnum, 13 April 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Providence April 13th 1777.

The 5th Instant I received your Excellency’s Favor of the 12th Ulto; As I had previous thereto virtually comply’d with the Contents, can now only say, I delivered the inclosed Orders to Colonels Crary &

Angell. From the first of January last, to the Rect of your Favor of the sixth, of March, the particular Command of the Post at Howland’s Ferry, Tiverton, devolved upon me by Order of General Spencer. The strict Attention necessary to be paid to that important Station, thirty two Miles Southeast from Providence, prevented me from knowing it was your Excellency’s Pleasure the Troops raising here should receive the small Pox by Innoculation. I never heard it mentioned ’till the Eighteenth Ulto, when I was honored with your first Favor. Upon the Receipt of it, I immediately left my Post, repaired to Providence, laid it before General Spencer, & the Governor & Council of War. It was not a positive Order; It was a Recommendation: It was not in my Power to act therefore, without the Approbation of those Gentlemen. They did not consent to the Measure at that Time, as they deemed the Troops essentially wanted for another Purpose. The Shores, in two or three Days after that, were almost destitute of Men, wch still delay’d the Innoculation. Genl Spencer daily expected Troops from Connecticutt; They did not arrive ’till about the Twenty eighth of March, when I recd your Order of the sixth, wch was the first absolute Order for my proceeding at all Events. Your Excellency has Seen by this Time, I presume, that your Orders of the sixth have been fully comply’d with. The Rout by me ordered was by Fish Kill, & so to Morristown. It is impossible therefore literally to comply with your Orders of the third instant, wch were this Evening received, I having just returned from the Hospitals, fourteen Miles from this Place. I should not have troubled your Excellency with this long Narrative of Facts, was it not to convince you, beyond a Doubt, that I have not been guilty of any, the least kind of Delay, wch needs an Excuse. Nothing could give me more disagreeable Pain, than your Excellency’s severe Censures, but a Consciousness of deserving them. Being perfectly free however from the latter, and as a full Knowledge of all the Circumstances will be sufficient to obliterate the former, I feel no Uneasiness about the Event, so far as it may respect me personally. I hope your Excellency will recollect your last Letter. Was I not convinced that the Contents originated from a Misapprehension of the Times when your Orders came to me, I should have esteemed them cruel beyond Expression. However, the common Maxim “Humanum est errare” may in some Degree apply to the first Character upon the Continent, as well as to that of a private Gentleman. Sir, I have no Commission from the Continent. Ever since my leaving Pumpton on the seventh of December, by Order of General Lee, I have not spent an Idle Hour, but in my sleeping Moments. My Command has been complicated, difficult and troublesome. In short, I have not had Leisure enough to correspond with a single Officer in the Western Army. And whatever Opinion your Excellency may form

of me, I am positive that the Recruits have been forwarded and sent into Hospitals one Week sooner on Account of my particular Exertions. I can, with unremitted Attention, get e[ve]rything prepared for the March of the next Detachment, by the Time they will get thro’ the small Pox. No other Person here can effect it. The two Colonels are now in Hospital; Lt Colo. Comstock is unfit for Duty by means of having the small Pox severely; And Lt Colo. Olney Commands the Detachment sent forward—Your Excellency will consequently Judge, how necessary my Application to Business here may be. The General Assembly will set next Thursday; My Solicitations with them will possibly be attended with Advantage to the Service. Had not the Detachment marched a considerable Distance, I shoud proceed immediately to overtake them and alter their Rout; But as I am not order’d to proceed to Peeks Kill, I presume your Excellency will justify me in remaining where I am. General Spencer & the Governor, I conclude, will justify my past Conduct. If your Excellency should be satisfied, I shall be happy in religiously obeying your future Orders; If not, I can serve my Country in some other Way, as I imagine it is in your Power to withhold a Commission you may think me unworthy of. The next Detachment will consist of near two Hundred & fifty. Should any small Parties fall in, that have had the small Pox, previous to the March of Party now in Hospital, they shall be immediately sent forward. Since the Returns wch I inclosed Your Excellency, about forty Men have been recruited. I shall inclose Weekly Regimental Returns, as soon as I can procure them. Just as I am finishing this, your Excellency’s Favor of the Twenty ninth Ulto comes to Hand, upon perusing wch I find Nothing but what is answered in the foregoing, except your Directions concerning a Brigade Major. I have with me a worthy Young Gentleman, Major Sterry, who hath, with Reputation & Judgement acted in that Character in the State Service, the Winter past. I have the Honor to be your Excellency’s most obdt most humble Servt

J. M. Varnum

